First of all, Sir, I should like to extend my warm congratulations to Mr. Choudhury on his election to the presidency of the forty-first session of the General Assembly of the United Nations. I wish him every success in his important task. I also express our deep appreciation of the fruitful efforts made by the Secretary-General of our Organization in the cause of international peace and security and friendship and co-operation among nations.
As we entered the year 1986 there were hopeful signs of a relaxation of international tension. That dawning hope, however, is still clouded by the specter of extermination.
At this session of the General Assembly, in this International Year of Peace, apart from a broad range of questions included in the agenda there are many new problems of major significance that concern the survival and development of mankind. These problems require from the international community appropriate answers and common efforts to bring to a satisfactory conclusion the final years of this century and cross the threshold of the third millennium of our history with a new position and in more favorable conditions.
The history of our time since the Second world War has proved ever more clearly that while the struggle for peace, freedom and happiness becomes as ever keener and fiercer, peace and peaceful coexistence between different socio-political regimes have become an irrepressible objective law as a result of the growing awareness of States and peoples of issues concerning their survival and development. That awakening has truly become an unassailable spiritual and material force, whose most striking result is that mankind has been able to live free of a world war for the past 40 years. Europe, in spite of several decades of extreme tension caused by the cold war, has been able to establish and maintain a framework of peaceful coexistence in the face of numerous challenges. The recent success of the Stockholm Conference has once again confirmed this. However, no one can forget the continuing presence in that continent of the world's two strongest opposing military blocs, or that the arms race, intensified by the United States, constantly threatens to upset the strategic balance and provoke a nuclear conflagration that would mean the annihilation of mankind.
In the region of Asia and the Pacific, where for the past 40 years the peoples have never really known peace, but instead have had to face a succession of the longest, bloodiest wars, and which today remains a turbulent region, the solid beginnings of progress towards the establishment of a zone of peace, friendship and co-operation have emerged.
The successive great victories in the struggle of the peoples of Asia and the Pacific for independence, freedom, peace and social progress and the exceptional growth of peace-loving, revolutionary forces have brought about profound changes in the character of the region, compelling certain ruling groups to accept, tardily, but more fully each day, the evident reality and the course of historical development.
The will of the peoples of Asia and the Pacific for peaceful coexistence, co-operation and friendship is becoming increasingly urgent*, generates the strength to guarantee peace and security in their own region and in the whole world. The initiatives of the People's Republic of Mongolia concerning a treaty on the non-use of force or the threat of the use of force between the States of the region and the initiative of the Soviet Union cm the establishment of a general system of security in the Asia and the Pacific, as well as the efforts to make the Indian Ocean a zone of peace, are all realistic initiatives. The same is true of the initiatives aimed at making South-East Asia a zone of peace, stability and co-operation and South-East Asia, the South Pacific region and the Korean peninsula nuclear-free zones.
All those initiatives create enormous possibilities for assuring regional peace and security on the basis of national independence and sovereignty and for strengthening mutually beneficial co-operation in the economic, commercial and scientific and technical spheres among the nations of the region and between them and States outside the region.
The world rejoices, with a note of caution, at positive developments in recent years in the Asian-Pacific area and particularly at the prospect of a brighter and healthier political atmosphere in that part of the world. However, because of the policies pursued by certain imperialist and militarist circles, which continue to intensify the arms race, to cause tension and to attempt to turn Asia into a theater of military and political confrontation, explosive and destabilizing factors nevertheless remain in the region, such as the presence of American troops in South Korea and attempts to perpetuate the division of Korea - including the use of the United Nations to legalize the division of that country; the presence of foreign military bases; the moves to form bilateral or trilateral military alliances; the many obstacles to the convening of a conference to make the Indian Ocean a zone of peace; the undeclared wars waged against the People's Republic of Kampuchea and the Democratic Republic of Afghanistan; the attempt to partition Micronesia and to turn it into a neo-colony; the delay imposed on the process of decolonization of New Caledonia and the continued occupation of East Timor, and so on.
Having been the victim of several foreign aggressions, the Vietnamese people earnestly desire peace in order to rebuild their country. The Socialist Republic of Viet Nam, like the Lao People's Democratic Republic and the People's Republic of Kampuchea, want to seek through dialog a political solution to the problems concerning South-East Asia, including the question of Kampuchea. Developments in and around South-East Asia have shown that confrontation is in the process of being replaced by dialog and that differences are gradually being narrowed. Besides Viet Nam, Laos and Kampuchea, many other concerned parties have, either openly or tacitly, agreed that the two basic questions for a political solution to the Kampuchean question are the withdrawal of Vietnamese troops and the elimination of the genocidal Pol Pot clique. The remaining differences concern means of implementation as regards those two questions.
Some people clamor for the withdrawal of Vietnamese troops from Kampuchea without, however, referring to the need to end all support for the genocidal Pol Pot clique, which is living in exile in a neighboring country and nurtures the hope of returning to power in Kampuchea. A certain individual claims to be a friend of the Kampuchean people, a defender of human rights and the right to self-determination and a champion of the struggle against terrorism and colonialism, while deliberately ignoring the fact that Pol Pot and his clique, now under the deceptive cloak of the democratic coalition, have committed genocidal crimes unprecedented in the annals of history.
In barely four years in power - from 1975 to 1978 - they massacred nearly half of their compatriots and instigated armed conflicts with all the neighboring countries, the one with Viet Nam turning into a bloody border war aimed at expanding their monstrous civilization to the very doors of Ho Chi Minh City. As he consigns the tragic past of the Kampuchean people to oblivion, that same individual should ask himself whose friend he is. Is he defending human rights and the right to self-determination for the Kampuchean people and other ethical principles or is he defending the genocidal clique?
There are those in this forum who used to be satellites of imperialism in the war of aggression against Viet Nam and accomplices of those treacherous puppets Nguyen Van Thieu and Lon Nol and who subsequently provided sanctuary to the remnants of Pol Pot's forces or served as the spawning ground for the so-called coalition of Democratic Kampuchea - that anomalous hybrid created to serve as a cover for the Pol Pot clique, thus continuously fostering the danger of renewed genocide in Kampuchea. Is it not shameful for them now to lecture Viet Nam on anti-colonialism and to demand that Viet Nam engage in a strange dialog with the clique of perpetrators of genocide, supposedly to realize the right to self-determination of the Kampuchean people?
The Socialist Republic of Viet Nam and the People's Republic of Kampuchea, prompted by a full understanding of their responsibilities, have agreed and many times declared to their own peoples and those of the world that the voluntary withdrawal of Vietnamese forces from Kampuchea, which has been partially carried out every year for the past five years, will be completed by the year 1990, when the Kampuchean revolutionary armed forces will be strong enough to ensure the security of their own country.
Thus, the highly important task that remains to be undertaken - a task more realistic and useful than clamoring for something that is already being done - is to endeavor to find a satisfactory solution to the Kampuchean problem. That solution must be based on the guaranteed withdrawal of Vietnamese forces and, at the same time, the elimination of the Pol Pot clique, as well as on a guarantee for the process of national reconciliation in Kampuchea without the danger of further acts of genocide. Such a solution would allow Viet Nam to withdraw all its troops before the scheduled 1990 deadline. On the contrary any solution which demands that Viet Nam withdraw its forces before that deadline without reference to the cessation of all aid to the genocidal clique, will in fact have the effect of hindering Viet Nam's troop withdrawal plan and blocking the search for a political solution. Thus it is clear that no appropriate solution can be based on the so-called eight-point proposal, which was supported by only three Association of South East Asian Nations (ASEAN) countries and one ncn-ASEAN country, at the recent summit Conference of the non-aligned countries in Harare.
Those eight points are in fact merely an attempt to use the pretext of a political solution to bring the criminal Pol Pot clique back to power in Kampuchea, an attempt that has failed in spite of all efforts - military attempts included -during the past eight years.
In the course of the past seven years the United Nations, misled by the item entitled "The situation in Kampuchea" included in the agendas of successive sessions of the United Nations General Assembly at the request of the ASEAN countries, and under direct pressure from certain parties whose hands are not altogether clean, has adopted erroneous resolutions in total contradiction of the resolutions on South-East Asia adopted by consensus by two thirds of the countries represented here at the seventh summit Conference of the non-aligned countries in New Delhi and the recent eighth summit Conference in Harare. While the objective and constructive resolutions of the non-aligned movement on South-Bast Asia have encouraged the process of fruitful dialog in the region, the mistaken United Nations resolutions on the situation in Kampuchea have given a distorted picture of the situation there and provided support for the Pol Pot clique, thus conflicting with the vital interests of the Kampuchean people and hindering and undermining the current process of dialog. Moreover, as the Government of the People's Republic of Kampuchea has stated on many occasions, the discussion of the item, "The situation in Kampuchea", without its consent constitutes gross interference in the internal affairs of a sovereign country, in brazen violation of the United Nations Charter.
In the present situation, a turning point is necessary in the United Nations approach to questions relating to South-East Asia, including that of Kampuchea, so that this Organization can play its full role in promoting the process of dialog which has already started between the parties concerned outside the United Nations framework.
In the search for a political solution to the question of ensuring peace, stability and co-operation in South-East Asia, and also throughout the Asian-Pacific region, relations of friendship and co-operation between the Socialist Republic of Viet Nam and the People's Republic of China could play a very important role. The Vietnamese people greatly treasure their traditional friendship with the Chinese people. In the past the two peoples supported each other and were united in the struggle against imperialism and colonialism. The two countries have common interests*, in peace, independence and development. Wishing to restore normal relations with China, Viet Nam has, on many occasions, declared its readiness to negotiate with China at any level, at any time and anywhere, so as to resolve the substantive questions concerning relations between the two countries and other natters of mutual concern in the higher interests of peace and co-operation between the two peoples and in the region as a whole.
We believe to solve differences through dialog without pre-conditions would be easier, more realistic and more fruitful than to try to solve them without any dialog in a hostile atmosphere.
We share the view of certain political circles in the ASEAN countries that the so-called Kampuchean problem will sooner or later solve itself with the growth of the People's Republic of Kampuchea. What is of more far-reaching, decisive significance is to have a broader vision - in terms of time and space - which allows us to perceive now a comprehensive solution for South-East Asia and for the Asian-Pacific region as a whole. This will be essential in the "post-Kampuchea" period, a period which will have begun by 1990 at the latest, with or without a political solution regarding Kampuchea.
The United States has an important role to play with regard to peace, stability and co-operation in Asia and the Pacific, and should therefore have found an appropriate way to assume that role in a constructive manner. The Vietnamese people are ready to turn to a new chapter and to facilitate the development of relations of friendship and co-operation between the two peoples.
Time waits for no man. Artificial obstacles should be removed as quickly as possible, and the process of dialog should be given new impetus, and we should co-operate in resolving together, in this International Year of Peace, the problems before us in response to the demands of our times, as our turbulent century draws to a close.
In other regions of the world, especially in Africa, the Middle East, and in Central America and the Caribbean, as a result of profound changes brought about by the march of history, but against the wishes of the imperialist forces, the situation has become more and more turbulent. While the imperialists persist in attempting to maintain the old order imposed by them, a series of young States have come into being, ridding themselves of colonial domination and freely choosing their own path of development in the very areas considered to be imperialism's strategic positions. At the same time, liberation movements are surging forward with unprecedented vigor, striving to eliminate the last bastions of colonialism and puppet regimes which are traitors to their peoples. No longer able to have things their own way, these in imperialist and colonialist circles are at times compelled to declare their readiness to negotiate political solutions, but they have in i>o way renounced their policy of using for us to serve their hegemonic ends. While anxious to avoid another Viet Nam, they are prepared to undertake direct armed intervention whenever and wherever they can. More particularly, they engage in war by proxy. State terrorism, political and economic coercion and the instigation and organization of subversive activities against countries that refuse to submit to their diktat, notably the Republic of Cuba.
Viet Nam fully endorses the common position expressed at the eighth summit Conference of non-aligned countries, held recently in Harare, categorically condemning the criminal activities of imperialism, colonialism, apartheid, Zionism and other reactionary forces and affirming the most resolute support for struggling peoples. Now more than ever, it is the duty of all mankind to show solidarity with and give assistance in all spheres to the peoples of South Africa, under the leadership of the African National Congress of South Africa, and of Namibia, under the leadership of the South West Africa People's Organization, and to the front-line States in southern Africa with a view to the elimination of apartheid. Our vigorous support and effective assistance must also be extended to the people of Nicaragua in its struggle in defense of its independence and sovereignty-, to
the Palestinian people, whose authentic representative is the Palestine Liberation Organization, and other Arab peoples in their struggle against the Israeli Zionists and their masters; to the Libyan people in their struggle against the policy of State terrorism practised by certain imperialist forces; to the Saharan people in its struggle for the full exercise of its right of self-determination; and to the peoples of El Salvador, Puerto Rico and other lands striving for independence and freedom.
In addition to political and military threats, the developing countries are confronting serious economic challenges which are the result of colonialism and the present unjust economic order. Because of that economic order and in conditions of the increasing internationalization of the forces of production and growing international trade, the developing countries, which have already been heavily exploited, will be exploited even further. These economic challenges not only hinder the development of those countries but threaten their very existence. In a world of economic interdependence, economic challenges affect not only the exploited countries but the entire world economy. That is why the relevant decisions of the Non-Aligned Movement and the United Nations on the establishment of a new international economic order are in keeping with the interests of all States. In this new situation we need not only a new long-term approach but also urgent action by the international community.
It is time for those that enriched themselves thanks to the old order, that are in the habit of exploiting others by means of unfair co-operative relations and the use of economic coercion as an instrument of hegemony and domination, to reconsider their policies and play a constructive part in the implementation of the economic programs and strategies adopted by the United Nations, in the common interest of all peoples and in their own interest.
The groundwork has been laid for a world in which mankind can live in equality and freedom, working and co-operating in peace and friendship, free of the danger of nuclear holocaust*, a world in which regional conflicts are settled not by force but through dialog and where ideological differences do not impede co-operation for the well-being of mankind.
With the aim of achieving that noble ambition, the participants in the eighth summit Conference of Heads of State or Government of non-Aligned Countries, meeting at Harare, made the following appeal*.
"In fact, today the choice is no longer between war and peace, but rather between life and death. Thus, the struggle for peace and against nuclear war is the principal task of our time."
We must respond with goodwill to peace initiatives from various sources, which are vital for the future of mankind. I am thinking in particular of the initiative concerning the elimination of nuclear and other weapons of mass destruction by the year 2000, the initiative on the establishment of a general system of international security, and the New Delhi appeal by the Heads of State or Government of Argentina, Greece, India, Mexico, Sweden and Tanzania. There must be an immediate, appropriate response to the Soviet Union's repeated extension of its unilateral moratorium on nuclear tests.
The time has come to translate the fine words about a desire for peace into deeds. it is also time for those in the most warlike ruling circles to reconsider their persistence in a position which runs counter to that of all peace-loving mankind - that is, their continuing intensification of the arms race on earth and in outer space and their attempts to abrogate important disarmament treaties concluded after long and difficult negotiations. In a world that must choose between life and death, any rejection of peace initiatives that could be decisive for the survival of our planet constitutes a crime against humanity.